DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on November 10, 2022. 
	Claims 1-11 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-7 and 9-11 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
The amendments to claims 1-2 overcome the previous 112(a) and 112(b) rejections. Therefore, the 112(a) and 112(b) rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under newly added reference Koelsch (2014/0191859) as seen below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position detection unit” in claim 3; “approach detection unit” in claim 5; and “warpage generation unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the position detection unit comprises a thermal imaging camera in Page 11, Lines 13-17; the approach detection unit is a sensor in Page 13, Lines 12-14; and the warpage generation unit comprises aa actuator such as a cylinder to periodically increase and decrease a length between both of the end portions thereof in Page 17, Lines 1-5. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sychov (2018/0186247), Gruetze (2003/0156424), Kadoko et al. (2021/0347274) and Jun et al. (2020/0156498).
Claim 1: Sychov teaches an electric vehicle charging device (Fig.2) comprising: a charging unit (500) installed in a parking space (501) having a parking square (Fig.1) in which a charging target electric vehicle is configured to be parked for charging the electric vehicle (Par.48); a lighting unit (504 and 514-515) provided in the parking space (501) configured to: project an information image (516) onto an image projection floor surface of the parking space (501) (Par.49).
Sychov does not explicitly teach the lightning unit is a gobo lighting unit.
Gruetze discloses a gobo lightning unit to project an information image onto a floor surface of a parking space (Par.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gruetze in the system of Sychov to have had the expected result of projecting an image utilizing a well-known projector type (Par.4).
Furthermore, Sychov does not explicitly teach receive an information image showing charging information about a charging state of the charging target electric vehicle, wherein the information image is generated based on vehicle information outputted from the charging unit; and project the information image showing the charging information about the charging state of the charging target vehicle.  
Kadoko teaches an electric vehicle charging device (Fig.1B) comprising: a lighting unit (150) configured to receive an information image showing charging information about a charging state (Percent charge) of an electric vehicle (500), wherein an information image (151) is generated base on vehicle information outputted from a charging unit (100) (Par.77-78); and project the information image (151) showing the charging information about the charging state of the electric vehicle (500) (Fig.1B).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kadoko in the system of Sychov to have had alerted a user to a charging status (Par.77).
The combination of Sychov and Kadoko do not explicitly teach the image projection floor surface is not overlapped with the parking square and is adjacent the parking square.
Jun teaches projecting an information image onto an image projection floor of a parking space (Par.67) (Fig.2); the image projection floor surface (4) is adjacent an electric vehicle (1) (Fig.2).
It would have been obvious to one of ordinary skill at the time the invention was filed to have had the projected the information image in a floor surface adjacent the parking square where the electric vehicle is parked in the combination of Sychov and Jun to have had a driver readily check the charge status of the battery as the driver leaves the vehicle, or before entering the vehicle, as taught in Jun (Par.45), including in parking spaces without walls.
Claim 2: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov teaches when the charging unit (500) does not charge the electric vehicle, the lighting unit (504 and 514-515) is configured to project advertising image on the image projection floor surface (Par.52).  
Sychov does not explicitly teach the lightning unit is a gobo lighting unit.
Gruetze discloses a gobo lightning unit to project an information image onto a floor surface of a parking space (Par.7).
Claim 9: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov does not explicitly teach the information image includes both text and a graph, which are related to the charging state of the charging target electric vehicle.
Jun teaches an information image includes both text and a graph (Fig.5), which are related to the charging state of an electric vehicle (Par.66-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jun in the system of Sychov to have had provided a charging status to a user (Par.34) utilizing easily recognizable elements.
Claims 10-11: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov does not explicitly teach a pole to which both the charging unit and the gobo lighting unit are coupled; wherein the pole is fixed on the parking space.
Kadoko teaches a pole to which both a charging unit (100) and a lighting unit (153) are coupled (Par.61); wherein the pole is fixed on a parking space (Par.61) (Fig.1B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kadoko in the system of Sychov to have had the expected result of mounting the charging system onto a surface of a parking space (Par.61) for accessing charging portals of an electric vehicle in the parking space (Par.52).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sychov (2018/0186247), Gruetze (2003/0156424), Kadoko et al. (2021/0347274) and Jun et al. (2020/0156498) as applied to claim 1 above, and further in view of Kadowaki et al. (6,522,311).
Claim 3: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov teaches further comprising a position detection unit (motion detector) provided in the parking space to detect a position of a driver who exits the electric vehicle (Par.21), wherein the lighting unit (504 and 514-515) projects the information image (516) onto the floor surface of the parking space (501) (Par.49).
Sychov does not explicitly teach the lightning unit is a gobo lighting unit.
Gruetze discloses a gobo lightning unit to project an information image onto a floor surface of a parking space (Par.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gruetze in the system of Sychov to have had the expected result of projecting an image utilizing a well-known projector type (Par.4).
Furthermore, Sychov does not explicitly teach the lighting unit projects the information image at a position close to the driver on the basis of detected information provided from the position detection unit.  
Kadowaki teaches a position detector (13) to detect a position of a person (8) (Col.33, Lines 1-7); and a lighting unit (12) projects an information image at a position close to the person on the basis of detected information provided from the position detection unit (13) (Col.26, Lines 34-39).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kadowaki in the system of Sychov to have had projected an image when a person is in a viewing area of the image (Col.26, 34-39) thereby extending the service life of the system (Col.26, Lines 58-59) by only activating the lightning unit when the information image is viewable.
Claim 4: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov discloses a screen member provided on the image projection floor surface of the parking space (501), onto which the information image (516) is projected (Par.29 and 60).
Sychov does not explicitly teach further comprising an anti-reflective coating layer formed on the image projection floor surface, onto which the information image is projected, of the parking space and configured to suppress reflection of incident light to improve visibility of the information image projected from the gobo lighting unit.  
Kadowaki discloses a screen member (11), onto which an information image is projected from a lighting unit (12) (Col.25, Lines 35-38), comprising an anti-reflective coating (105) configured to suppress reflection of incident light to improve visibility of the information image (Col.30, Lines 18-21 and 25-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kadowaki in the system of Sychov to have had observed a normal image even at a very bright place (Col.21, Lines 36-40).
Sychov does not explicitly teach the lightning unit is a gobo lighting unit.
Gruetze discloses a gobo lightning unit to project an information image onto a floor surface of a parking space (Par.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gruetze in the system of Sychov to have had the expected result of projecting an image utilizing a well-known projector type (Par.4).
Claim 5: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov teaches further comprising an approach detection unit (508) configured to detect a person positioned within a predetermined range from the parking space (501) (Par.58).
Sychov does not explicitly teach, wherein, in a case in which the approach detection unit detects the person within the predetermined range from the parking space or the charging unit, the lighting unit projects the information image onto the image projection floor surface of the parking space.  
Kadowaki teaches an approach detection unit (13) to detect a person (8) (Col.33, Lines 1-7); and in a case in which the approach detection unit (13) detects the person (8) within a predetermined range, a lighting unit (12) projects an information image (Col.26, Lines 34-39).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kadowaki in the system of Sychov to have had activated the lighting unit only while a person is in a predetermined range thereby reducing the power consumption and running costs of the system (Col.26, Lines 55-57).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sychov (2018/0186247), Gruetze (2003/0156424), Kadoko et al. (2021/0347274) and Jun et al. (2020/0156498) as applied to claim 1 above, and further in view of Melou (2020/0398791).
Claims 6-7: Sychov, Gruetze, Kadoko and Jun teach the limitations of claim 1 as disclosed above. Sychov teaches further comprising: a screen member provided on the image projection floor surface of the parking space (501) to allow the lighting unit (504 and 514-515) to project the information image onto the screen member (Par.29 and 60).
Sychov does not explicitly teach a cleaning unit provided on the screen member to remove a foreign material fixedly attached onto the screen member; wherein the cleaning unit includes: at least one spray nozzle installed on an edge of one side of the screen member to spray cleaning water onto an upper surface of the screen member; and 20a cleaning water supply unit configured to supply the cleaning water to the spray nozzle to allow the spray nozzle to spray the cleaning water.
Melou discloses a cleaning unit provided on a screen member (10) to remove a foreign material (dirt) fixedly attached onto the screen member (10) (Par.44 and 47); wherein the cleaning unit includes: at least one spray nozzle (14) installed on an edge of one side of the screen member (10) (Fig.3) to spray cleaning water onto an upper surface of the screen member (10) (Par.48, Cleaning liquid.); and 20a cleaning water supply unit (17) configured to supply the cleaning water to the spray nozzle (14) to allow the spray nozzle (14) to spray the cleaning water (Par.51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Melou in the system of Sychov to have had automatically cleaned the screen (Par.5).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to tech alone or in combination:
“an elevation member configured to move the edge of the one side of the screen member in an upward direction to allow the edge of the one side to be spaced apart from the floor surface of the parking space by a predetermined distance so that the screen member is set to be inclined at a predetermined angle when the spray nozzle sprays the cleaning water”, as disclosed in dependent claim 8 in combination with all other elements recited on the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muramatsu (2017/0160626) discloses a lighting unit (100) projecting an image (141) into a wall (140) (Fig.1) or projecting an image (151) into the floor (150) (Fig.2) (Par.37).
Koelsch (2014/0191859) teaches projecting an information image (9A-9B) onto an image projection floor (4) of a parking space (Par.27) (Fig.3); the image projection floor surface (4) is adjacent an electric vehicle (1) (Figs.1-2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 21, 2022